PER CURIAM.
The appellant challenges the order by which the trial court summarily denied his Florida Rule 3.850 motion for postconviction relief. We conclude that the motion sets forth one colorable claim. In his first claim for relief, the appellant alleges a colorable claim that his trial counsel was ineffective for failing to investigate or call various exculpatory witnesses. See Gaskin v. State, 737 So.2d 509 (Fla.1999). Accordingly, the trial court’s summary denial of this claim is reversed and this case is remanded for further proceedings under the rule. We affirm the trial court’s denial of the remaining claims.
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.
ALLEN, C.J., BENTON and HAWKES, JJ., concur.